Title: To James Madison from Mathew Carey, 12 November 1822
From: Carey, Mathew
To: Madison, James


                
                    Dear sir,
                    Philada Nov 12. 1822
                
                I enclose you some numbers of Hamilton—& hope, when you have given the subject a full and complete consideration, that you will agree that

there is but one way to insure the prosperity & happiness of the Country, and that is by adopting the restrictive and protecting system which has elevated Great Britain to the towering height where she has stood for half a century, so far beyond what her population or natural resources entitle her to and which has restored France to prosperity after her horrible sufferings in 1815, 16, & 17. With the great volume of European experience before them, our rulers are unpardonable for making such a horrible shipwreck of our prosperity & happiness as they did after the close of the war. If any thing could add to the disgrace of their ungrateful & heartless abandonment of the Manufacturers to destruction, it would be the contemptible & false pretence of extortion during the war. What abhorrence must every man of sound head and pure heart feel for a Randolph, who sold his tobacco for 30 cents per lb.—a Lowndes who sold cotton at 33—and a Wright who sold Wheat at 2 Dollars per bushel—cawling & railing at a miserable manufacturer of woollens, who sold his goods at 12 or 14 Dollars per yard, instead of the peace prices of 7 or 8, when the farmers had raised the raw material from 75 cents to 3 & 4 Dollars per lb.!! It sickens me to think of it—& will be an eternal blot on the escutcheon of the fourteenth Congress—as the callousness with which the sufferings of the devoted manufacturers were regarded in 1817, 1818, & 1819 will be on that of their successors. The stain is indelible, & will remain as long as the history of those times shall endure. If no one else transmits it to posterity, my endeavours shall not be wanting.
                Enough, however, of this lamentable subject. What is past is irreparable. It is our duty to try to rescue the vessel of state from the quicksand on which she has been thrown by want of skill. We furnish nearly all our food. Let us supply but three fourths of our own clothing—& distress & embarrassment will be banished from the land. Our citizens will all be profitably employed. Specie will flow in upon us in a full tide. We shall then be really and truly independent—& no longer be “hewers of wood & drawers of water” for foreign nations, for the support of whose industry & governments our resources are at present so prodigally lavished.
                Excuse the freedom I take—& the warmth I display. Feeling the magnitude of the cause as I do, it is impossible for me to restrain myself at all times within due bounds. Your obt. hble. servt
                
                    Mathew Carey
                
            